Citation Nr: 1519801	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, as secondary to a service-connected right knee disability.

2.  Entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease prior to September 13, 2014, and in excess of 20 percent after September 13, 2014.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a compensable rating for hypertension. 


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1978 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the RO in Albuquerque, New Mexico.  A February 2010 rating decision granted an increased 10 percent rating for lumbar spine degenerative disc disease effective from May 1, 2008, and an increased 10 percent rating for right knee strain from May 1, 2008.  An October 2014 rating decision granted an increased 20 percent rating for lumbar spine degenerative disc disease effective from September 13, 2014.  

The Veteran's service organization withdrew from representation with notice to VA and the Veteran in May 2009.  The Veteran withdrew his request for a personal hearing by correspondence dated in June 2012.  

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), reopening service connection claims for gastroesophageal reflux disease (GERD), a left hip disorder, and a bilateral eye disorder, and entitlement to an increased rating for a right hip disability have been raised by the record in a December 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Additional development is required prior to appellate review.  In a December 2014 statement, the Veteran requested VA assistance in obtaining additional pertinent treatment records from Luke Air Force Base.  VA records show those records have been requested, but have not been obtained and associated with the record.  Further, in correspondence dated in April 2015, the Veteran was also notified that additional VA examinations had been scheduled including an examination of the knees.  Once completed, reports of that examination should be obtained

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained VA and non-VA treatment records with the claims file, to include the identified records at Luke Air Force Base and any additional pertinent VA examination reports.  All records obtained should be associated with the appellate record.

2.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

